Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), rendered February 6, 1984, convicting him of robbery in the first degree (six counts), robbery in the second degree (three counts), grand larceny in the third degree, criminal possession of a weapon in the third degree (three counts), criminal possession of a weapon in the second degree (four counts), criminal use of a firearm in the first degree (six counts), criminal use of a firearm in the second degree (eight counts), criminal possession of stolen property in the second degree, criminal possession of stolen property in the third degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, and unlawful possession of marihuana, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Brown, J. P., Kunzeman, Eiber and Miller, JJ., concur.